DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-12 and 15-19 in the reply filed on 02 June 2021 is acknowledged.  The traversal is on the ground(s) that the groups of claims are so connected that a search can be undertaken for all of them without undue burden.  This is not found persuasive because this is not the requirement for restriction in an application filed under 35 USC 371. For a restriction in an application filed as a national stage under 35 USC 371, the requirement for restriction is merely that there is a lack of unity between the groups. As explained in the Restriction Requirement of 02 April 2021, the groups lack unity because the technical feature of a plant comprising a first reactor unit, second reactor unit, first separation unit, second separation unit, first pre-separation unit, second pre-separation unit, and a means to feed a mixture from each of the first and second pre-separation units to the first separation unit is not a special technical feature over Dittrich. Thus, restriction is proper. Additionally, even if the requirement for a search burden was in force for a 35 USC 371 national stage application, there would be a search burden, as each group would be in a different classification and require a different field of search. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:   
With regard to claim 1, the claim recites “forming a fourth separation product…using the second separation step or steps (S1)…” However, the second separation step is “(S2)”. Thus, “(S1)” appears to be a typographical error and should be corrected to “(S2)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 10 and 17-19, the claims each recite “hydrogen content is depleted to a value of 0 to 10 mol%, in particular 0.1 to 5 mol%, for example 0.2 to 2 mol%.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 10 and 17-
	For purposes of examination, the Examiner will consider only the broadest range of 0 to 10 mol%.
With regard to claim 11, the claim recites “increase in pressure to an absolute pressure of 3 to 40 bar, in particular of 10 to 30 bar, for example of 12 to 30 bar.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “3 to 40 bar”, and the claim also recites “in particular of 10 to 30 bar” and “for example of 12 to 30 bar” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	For purposes of examination, the Examiner will consider only the broadest range of 3 to 40 bar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oprins (WO 2015/128045) in view of Fritz et al. (WO 2015/071105).
US 2016/0319206 is used as the English language equivalent of WO 2015/071105 herein, and all citations are directed to the US publication.
With regard to claims 1 and 2, Oprins teaches a process comprising the following steps (Figure 1):
a) passing a stream 15 which is C2- (page 11, lines 32-33) to a steam cracker unit 27 (page 12, lines 1-2).
b) passing a stream 17 which is propane (page 11, line 33) to a propane dehydrogenation unit 18 (page 12, lines 11-13).
c) passing the products from 27 and 18 to a separation unit 22 which comprises several individual separation units (page 12, lines 2-3, 15). Oprins further teaches that the products include hydrogen, methane, and olefins (page 12, lines 16-19). While Oprins does not specifically teach that the products of the steam cracking and propane dehydrogenation include ethane, ethylene, propane, and propylene, one of ordinary skill in the art would reasonably conclude that because Oprins teaches similar feeds of C2 to the cracking and propane to the dehydrogenation (instant specification page 19, lines 1-2, instant claim 1), that the methods of Oprins would produce similar products including ethane, ethylene, propane, and propylene, absent any evidence to the contrary.
	Oprins further teaches that ethylene and propylene are desired products of steam cracking, and that propylene is a desired product of propane dehydrogenation (page 9, lines 25 and 34). 
Oprins does not explicitly teach separating hydrogen and hydrogen/methane in pre-separation steps or separating each of propane, propylene, ethane, and ethylene in separation steps, as claimed. However, one of ordinary skill in the art would look to related prior art to find a known separation system for a similar product of ethane steam cracking and/or propane dehydrogenation which produces the desired products of ethylene and propylene.
Fritz teaches a method for separation of a hydrocarbon mixture which is obtained at least in part by steam cracking (Abstract) comprising the following separations:
a) passing a stream C comprising hydrocarbons to a de-ethanizer 37 (instant claim 2), which separates C2- overhead and C+ in the bottoms (component mixtures C and D) (Fig. 4, paragraph [0083]), where the C2- comprises hydrogen, methane, ethane, and ethylene (paragraph [0083], [0060] Fig. 4). This is equivalent to the pre-separation steps V1 and V2, where hydrogen and methane are separated from the combined steam cracking and propane dehydrogenation products in separation units 22 of Oprins.
b) passing the C2- stream to further separation to separate ethane and ethylene (second separation step S2), and C3+ (Fig. 2).
c) passing the C3+ stream (component mixtures C and D) to further separation to separate the propane and propylene (first separation step S1) (Fig. 1A, paragraphs [0076] and [0080]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the separation steps of Fritz as the multiple separation units of separation unit 22 of Oprins to separate the desired ethylene and propylene products, because Oprins teaches that the desired products of the steam cracking and propane dehydrogenation are propylene and ethylene, as well as that the separation unit comprises multiple separation units, Fritz teaches a known process of separation of a similar steam cracking product in multiple separation units to produce propylene and ethylene, and one of ordinary skill in the art would be motivated to use a known process of separation to produce desired products including ethylene and propylene, without undue experimentation and with a reasonable expectation of success.
With regard to claims 1 and 4, Oprins teaches a process comprising the following steps (Figure 1):
a) passing a stream 15 which is C2- (page 11, lines 32-33) to a steam cracker unit 27 (page 12, lines 1-2).
b) passing a stream 17 which is propane (page 11, line 33) to a propane dehydrogenation unit 18 (page 12, lines 11-13).
c) passing the products from 27 and 18 to a separation unit 22 which comprises several individual separation units (page 12, lines 2-3, 15). Oprins further teaches that the products include hydrogen, methane, and olefins (page 12, lines 16-19). While Oprins does not specifically teach that the products of the steam cracking and propane dehydrogenation include ethane, ethylene, propane, and propylene, one of ordinary skill in the art would reasonably conclude that because Oprins teaches similar feeds of C2 to the cracking and propane to the dehydrogenation (instant specification page 19, lines 1-2, instant claim 1), that the methods of Oprins would produce similar products including ethane, ethylene, propane, and propylene, absent any evidence to the contrary.
	Oprins further teaches that ethylene and propylene are desired products of steam cracking, and that propylene is a desired product of propane dehydrogenation (page 9, lines 25 and 34). 
Oprins does not explicitly teach separating hydrogen and hydrogen/methane in pre-separation steps or separating each of propane, propylene, ethane, and ethylene in separation steps, as claimed. However, one of ordinary skill in the art would look to related prior art to find a known separation system for a similar product of ethane steam cracking and/or propane dehydrogenation which produces the desired products of ethylene and propylene.
Fritz teaches a method for separation of a hydrocarbon mixture which is obtained at least in part by steam cracking (Abstract) comprising the following separations:
a) passing a stream C comprising hydrocarbons to a demethanizer 31 (instant claim 4), which separates hydrogen and methane overhead and C2+ in the bottoms (component mixtures C and D) (Fig. 2, paragraph [0060]). This is equivalent to the pre-separation steps V1 and V2, where hydrogen and methane are separated from the combined steam cracking and propane dehydrogenation products in separation units 22 of Oprins.
b) passing the C2+ stream (component mixtures C and D) to further separation to separate ethane and ethylene (second separation step S2), and C3+ (Fig. 2).
c) passing the C3+ stream to further separation to separate the propane and propylene (first separation step S1) (Fig. 1A, paragraphs [0076] and [0080]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the separation steps of Fritz as the multiple separation units of separation unit 22 of Oprins to separate the desired ethylene and propylene products, because Oprins teaches that the desired products of the steam cracking and propane dehydrogenation are propylene and ethylene, as well as that the separation unit comprises multiple separation units, Fritz teaches a known process of separation of a similar steam cracking product in multiple separation units to produce propylene and ethylene, and one of ordinary skill in the art would be motivated to use a known process of separation to produce desired products including ethylene and propylene, without undue experimentation and with a reasonable expectation of success.
With regard to claims 3 and 5, Fritz does not specifically teach where to introduce the mixture into the demethanizer 31 or de-ethanizer 37. However, one of ordinary skill in the art would be able to determine the appropriate location to add the stream into the column for separation as desired, without undue experimentation, as introducing the stream to the column is a well-known part of performing a separation. 
	With regard to claims 6 and 15, Fritz teaches that the bottoms stream from the demethanizer 31 is separated again and then transferred into a de-ethanizer column 35 (Fig. 2).
	With regard to claims 7 and 16, Fritz teaches that the bottoms stream of the de-ethanizer 37 is transferred to a depropanizer 33 (Fig. 1A).
	With regard to claim 8, Fritz teaches that it is the bottoms stream of the de-ethanizer which is transferred to the depropanizer. While Fritz is not specific about the state of the bottoms stream, one of ordinary skill in the art would reasonably conclude that the bottoms stream from a distillation column is at least partially a liquid, absent any evidence to the contrary, and thus the stream passed to the depropanizer is also at least partially a liquid, as claimed. 
	With regard to claims 10 and 17-19, Fritz teaches that the purpose of the demethanizer is to separate a predominant proportion of the methane and hydrogen (paragraph [0038]), where “predominant” correspond to the term “rich” which means a content of at least 95% (paragraph [0018]). Thus, the amount of hydrogen left in the hydrocarbons after separation is 5% or less, which is within the range of 0 to 10 mol% of instant claims 10 and 17-19. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oprins (WO 2015/128045) in view of Fritz et al. (WO 2015/071105) as applied to claim 8 above, and further in view of Stanley et al. (US 6,414,205).
With regard to claim 9, Oprins in view of Fritz teaches the method above. Fritz further teaches passing the depropanizer overhead stream comprising C3 hydrocarbons to a hydrogenation reactor 42 before separation of the propane and propylene (Fig. 1A, paragraph [0063]).
Oprins in view of Fritz does not teach separating components which boil more easily from the hydrogenated fraction.
	Stanley teaches a process for removing acetylenes and dienes from a propylene rich stream (Abstract). Stanley further teaches that the process comprises condensing the C3 after hydrogenation to separate the unreacted hydrogen (component which boils more easily) from the C3 components, and recycling the hydrogen (column 5, lines 38-43). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the step of separation of unreacted hydrogen from the C3 product of Oprins in view of Fritz as taught by Stanley, because Fritz and Stanley each teach separation of acetylenes from C3 by hydrogenation, and Stanley teaches that unreacted hydrogen from the hydrogenation is separated and recycled to the hydrogenation process (column 5, lines 38-43).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oprins (WO 2015/128045) in view of Fritz et al. (WO 2015/071105) as applied to claim 1 above, and further in view of Kuechler et al. (US 5,960,643).
With regard to claim 11, Oprins in view of Fritz teaches the method above. 
Oprins in view of Fritz is silent with regard to the pressure of the demethanizer.
Kuechler teaches a method for separation of an olefin bearing charge (column 7, lines 18-19) from an ethane steam cracking process (column 12, lines 7-8). Kuechler further teaches that the separating includes a demethanizer which is optimally pressurized to between 400 and 620 psia (27.58 to 42.75 bara) (column 7, line 22), which overlaps the range of 3 to 40 bar absolute of instant claim 11. This range is optimal based upon capital and energy requirements for the composition of ethylene from the stream (column 7, lines 23-25). It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pressurize the demethanizer of Oprins in view of Fritz to the optimum pressure range of Kuechler, because each of Oprins, Fritz, and Kuechler teaches steam cracking ethane to produce an olefin containing stream, Fritz and Kuechler teaches demethanization of the stream to remove methane and hydrogen, and Kuechler teaches that 400 to 620 psi (27.58-42.75 bar) is optimal pressure for the demethanization step (column 7, line 22).
With regard to claim 12, Kuechler teaches that the stream which is removed from the bottoms of the demethanizer is a liquid (at least partial condensation of components boiling heavier than hydrogen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772